Citation Nr: 0416571	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine 
injury with healed fractures L2-L3-L4, spondylolisthesis and 
traumatic arthritis, evaluated as 20 percent disabling, prior 
to September 26, 2003.

2.  Entitlement to a compensable rating for thoracic spine 
injury with healed fractures T7 and T11, prior to September 
26, 2003.

3.  Entitlement to an increased rating for lumbosacral spine 
injury with healed fractures L2-L3-L4, spondylolisthesis and 
traumatic arthritis, with thoracic spine injury with healed 
fractures, evaluated as 20 percent disabling from September 
26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected lumbar spine and thoracic 
spine disabilities.  In light of an amendment to the 
pertinent regulation, the RO recharacterized his service-
connected disabilities as lumbosacral spine injury with 
healed fractures, spondylolisthesis and traumatic arthritis, 
with thoracic spine injury with healed fractures, and 
assigned a combined 20 percent evaluation.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbosacral 
spine injury was manifested by limitation of motion with 
pain.

2.  Prior to September 26, 2003, the veteran's thoracic spine 
injury was manifested by no more than slight limitation of 
motion.

3.  The veteran's thoracolumbar spine disability is 
manifested by flexion of 25 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbosacral 
spine injury with healed fractures, spondylolisthesis and 
traumatic arthritis have been met, prior to September 26, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292 (as in 
effect prior to September 26, 2003).

2.  The criteria for a compensable evaluation for thoracic 
spine injury with healed fractures T7 and T11 have not been 
met, prior to September 26, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5291 (as in effect 
prior to September 26, 2003).

3.  The criteria for a 40 percent evaluation for lumbosacral 
spine injury with healed fractures L 2-3-4, spondylolisthesis 
and traumatic arthritis, with thoracic spine injury with 
healed fractures have been met, from September 26, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5235 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
she is to provide and which information and evidence, if any, 
VA will attempt to obtain on her behalf.  VA will also 
request that the veteran provide any evidence in her 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, a substantially complete application for 
the veteran's claim for an increased rating for service-
connected back disability was received in May 2001.  
Thereafter, in a rating decision dated in January 2002, that 
claim was denied.  It was not until a December 2003 letter 
that the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

Since the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 353 F. 3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) (West 2002) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
(West 2002) to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2003 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2003).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
VAOPGCPREC 01-2004.  

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In a Statement in Support of Claim submitted in 
March 2004, the veteran asserted that he had no new evidence 
to present.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to notice, the December 2003 VA letter to the 
appellant informed him of the evidence necessary to 
substantiate his claims, as well as his and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The appellant was advised in the letter to send the any 
additional information or evidence to the RO within 30 days 
of the date of the letter.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board observes that a recently enacted law 
permits the VA to render a decision prior to the expiration 
of the time period the veteran was given to submit additional 
evidence.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
reports of post service VA medical treatment and the reports 
of VA examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified any additional pertinent evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Accordingly, the Board will adjudicate this claim 
based on the current evidence of record.



Factual background

VA outpatient treatment records dated in 2000 and 2001 have 
been associated with the claims folder.  In November 2000, 
the veteran related that he had noticed definite worsening of 
his back pain in the previous three to four years.  He was 
not able to enjoy certain activities due to pain.  No lower 
extremity weakness was reported, but he stated that he 
occasionally had bilateral paresthesias after being seated 
for a long time.  He asserted that increased activity or 
lifting aggravated the pain.  An examination of the back 
showed that range of motion was full.  Strength in the lower 
extremities was 5/5.  Sensation to light touch was normal 
bilaterally.  Deep tendon reflexes were 2/4 at the knee and 
ankle.  His pain was characterized as 6/10.  The pertinent 
assessment was chronic low back pain with occasional 
radiculopathy, nonfocal neurological examination and 
worsening symptoms.  The veteran was seen for unrelated 
complaints in December 2000 and it was reported that he was 
seeing a private chiropractor for back pain.  It was 
indicated that his pain was 3/10.  The pertinent assessment 
was chronic low back pain.  

In April 2001, the veteran reported chronic back pain with 
recurring flares, many times associated with overwork.  His 
pain was described as 10/10.  He was seen in the pain clinic 
the following month and was reported to be very happy with 
the TENS unit.  His pain was 8/10.  The pertinent assessment 
was chronic back pain, improving on TENS unit.  The 
impressions following a magnetic resonance imaging of the 
lumbar spine were mild congenital central canal stenosis from 
L3-S1 and degenerative changes of the disc at L5-S1, but the 
neural foramina were patent.  In July 2001, the veteran 
stated that medication was helping.  It was noted that there 
had been no change in his signs or symptoms apart from the 
improvement described above.  It was reported that the 
veteran was able to bend forward and do substantially more 
than previously.  His pain was 5/10.  

In September 2001, the RO sent a letter to the office of the 
chiropractor from which the veteran was reportedly seeking 
treatment.  No response was received.  In addition, the RO 
wrote the veteran a letter in September 2001 indicating the 
action it had taken with respect to obtaining the records of 
his treatment by a private medical provider, but that it was 
his responsibility to insure that the VA received all the 
evidence he wanted considered.  No response was received.  

The veteran was afforded a VA examination of the spine in 
December 2001.  The examiner noted that he reviewed the 
claims folder.  The veteran stated that if he was careful 
about how he walked and what he lifted, he did not have his 
back "going out."  He related that it did ache and that it 
was tender.  He reported having difficulty standing and 
raising up from a chair.  He noted that he used a TENS unit 
and that he was on medication.  He claimed that he did not 
use a brace or cane.  He described his back pain as being 
mostly located in the lower lumbar region.  He denied any 
loss of bowel or bladder control as well as weakness in the 
lower extremities.  He also denied focal paresthesias.  

On examination, it was noted that when standing from a chair, 
the veteran would remain slightly stooped and straighten 
slowly before he began to ambulate.  There was normal muscle 
mass on both sides of the lumbar spine.  There was no 
tenderness to palpation of the musculature along the spine.  
The veteran noted some very, very mild tenderness of bony 
palpation in the lower lumbar region.  He reported that, 
typically, pressure on the spine did not cause pain.  When 
the examiner asked the veteran to tip to the right or left, 
he would tip such that the lumbar spine would deviate only a 
few degrees before he would stop because of pain.  This was 
true of both right and left lumbar spine deviation.  The 
veteran was able to bend over approximately 45 degrees fairly 
quickly and then slow down until he bent such that his upper 
torso was approximately parallel to the floor.  At this 
point, the veteran stopped due to pain.  He could only get 
over this far if he used his hands to support his upper body 
on the examination table.  When asked to straighten, the 
veteran did so slowly and he pushed off with his hands.  He 
grimaced slightly when he did so.  No muscle spasms were 
noted during these procedures.  The examiner reviewed the 
magnetic resonance imaging conducted in June 2001.  The 
diagnosis was status post trauma to the veteran's lower back 
in a motor vehicle accident.  The examiner commented that the 
veteran was having continuing and worsening pain from the 
previous trauma.  He added that this was typical of joint 
injuries as over time, joints tended to decay.  This process 
was slowed by nonsteroidal anti-inflammatories that the 
veteran was not using.  

A statement dated in February 2003 was received from a former 
employer of the veteran.  He indicated that the veteran had 
worked for him from 1992 to 1999.  He maintained that the 
veteran had experienced considerable problems with his back.

Additional VA outpatient treatment records dated in 2002 and 
2003 have been associated with the claims folder.  The 
veteran complained of low back pain in April 2002. His pain 
was 5/10.  The assessment was low back pain from degenerative 
joint disease.  It was stated that the veteran's symptoms 
were stable.  He was seen in the neurosurgery clinic that day 
for low back pain that radiated to the left leg.  He stated 
that the back pain was dull and always present, but that it 
did not debilitate him.  He indicated that he could walk as 
far as he wanted to without difficulty.  An examination 
revealed that straight leg raising was negative bilaterally.  
Motor strength was 5/5 to all muscle groups.  No weakness was 
reported.  It was noted in October 2003 that the veteran's 
back was doing relatively well.  His pain was described as 
0/10.  The pertinent assessment was chronic back pain.  It 
was noted that the TENS unit helped.

The veteran was again afforded a VA examination of the spine 
in January 2004.  The examiner noted that the claims folder 
was reviewed.  The veteran stated that he had worked as an 
electrician until January 2003, when he had increasing 
problems with his low back.  He was doing security work 
because of his difficulty bending over and his inability to 
lift more than 25 pounds.  He described lumbar pain that 
radiated into both lower extremities.  He indicated that the 
pain radiated posteriorly to the knees.  The veteran related 
that the pain was 6/10, and he described the pain as sharp 
and constant.  He used medication and a TENS unit for the 
pain.  He claimed that he had periods of flare-ups of pain 
when it was 10/10.  This occurred two times a week and the 
pain would last for 48 hours.  The pain was worsened by 
exertion, and improved by rest.  The veteran stated that when 
he had a flare-up of low back pain, he lost 75 percent of 
function.  He admitted to numbness of the lower extremities 
and weakness of the right lower extremity.  He related that 
he was able to walk unaided without the use of any assistive 
devices.  He did not use a back brace.  He reported that he 
could walk two miles.  He asserted that he was able to dress, 
but that at times, he needed help putting his shoes on.  

On examination, the veteran was in no acute distress at rest, 
but with activity, particularly with bending of the lumbar 
spine, he appeared to be in acute distress.  He had 
flattening of the lumbar lordosis.  There was spasm of the 
lumbar musculature.  He had tenderness to palpation of the 
lumbar spine.  The veteran was noted to limp on the right 
lower extremity with eversion of the right foot.  Flexion of 
the lumbar spine was to 25 degrees; extension was to 20 
degrees; side bending was to 30 degrees on the right and to 
35 degrees on the left; and rotation was to 30 degrees, 
bilaterally.  The veteran seemed to be in acute distress with 
doing repetitive repetitions of flexion and extension of the 
lumbar spine.  He complained of pain throughout the entire 
range of motion of the lumbar spine.  Motor strength of the 
lumbar paramusculature was 4/5.  There was no evidence of 
ankylosis.  Sensation was intact in both lower extremities.  
Motor strength of the quadriceps, hamstrings and 
gastrocnemius muscles was +4/5 on the right and +5/5 on the 
left.  Deep tendon reflexes of the patellar and Achilles was 
+1/4.  Plantar reflexes were downgoing bilaterally.  
Lasegue's sign was 40 degrees, bilaterally.  The examiner 
noted that an X-ray study of the lumbar spine compared to one 
done in November 2000 showed progressive disc space narrowing 
at L5-S1.  An X-ray study of the thoracic spine revealed 
degenerative disc disease.  The assessments were progressive 
degenerative disc disease of the lumbar spine and 
degenerative disc disease of the lower thoracic spine.  The 
examiner commented that the veteran had weakened movement, 
excess fatigability and pain with motion.  He added that it 
was his opinion that the veteran had moderate functional 
impairment of the thoracic spine and lumbar spine.

An electromyogram at a VA facility in January 2004 revealed 
no evidence of neuropathy or radiculopathy.

Applicable Law

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).

A 10 percent evaluation may be assigned for severe or 
moderate limitation of motion of the dorsal spine.  When 
slight, a noncompensable evaluation may be assigned.  
Diagnostic Code 5291 (as in effect prior to September 26, 
2003).

A 20 percent evaluation is assignable for favorable ankylosis 
of the dorsal spine.  Diagnostic Code 5288 (as in effect 
prior to September 26, 2003).

A 50 percent evaluation may be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Diagnostic Code 
5235 (effective September 26, 2003)

The veteran was granted service connection for injuries to 
the lumbosacral spine and the thoracic spine, and separate 
evaluations were assigned for each of these disabilities.  
Effective September 26, 2003, the VA revised the criteria 
pursuant to which disabilities of the spine are evaluated.  
Accordingly, by rating action dated in February 2004, the RO 
combined the veteran's service-connected back disabilities 
and assigned one rating.  Thus, effective September 26, 2003, 
a 20 percent evaluation is in effect for lumbosacral spine 
injury with healed fractures, spondylolisthesis and traumatic 
arthritis, with thoracic spine injury with healed fractures.

Analysis

The record reflects the fact that the veteran received 
treatment for low back pain in 2000 and 2001.  These records 
show that he reported flare-ups of pain and that he was using 
medication and a TENS unit for the pain.  No limitation of 
motion of the lumbar spine was present when he was seen in 
November 2000.  At the time of the VA examination in December 
2001, the positive findings included tenderness in the lumbar 
region.  Although the range of motion was not set forth, the 
examiner did note that the veteran could bend over to 
approximately 45 degrees.  These clinical findings do not 
suggest that any limitation of motion of the lumbar spine, 
prior to September 26, 2003, was more than moderate.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating prior to 
September 26, 2003.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  In 
this regard, the Board observes that a VA examiner commented 
that the veteran had worsening pain and that he grimaced when 
performing certain movements.  The Board finds, accordingly, 
that with consideration of pain on use, the demonstrated 
functional impairment is comparable to the next higher 
evaluation, a 40 percent evaluation under Diagnostic Code 
5292, for the veteran's lumbosacral spine disability prior to 
September 26, 2003.  This is the maximum schedular evaluation 
assignable for limitation of motion of the lumbar spine prior 
to September 26, 2003, in the absence of demonstration of 
ankylosis.

The veteran also asserts that a compensable evaluation should 
be assigned for the injury to the thoracic spine prior to 
September 26, 2003.  As noted above, prior to September 26, 
2003, limitation of motion of the thoracic spine warranted a 
10 percent rating when moderate or severe.  There is no 
clinical evidence that would support such a conclusion.  In 
this regard, the Board observes that there is no objective 
evidence of ankylosis of the thoracic spine.  The Board 
finds, therefore, that the objective evidence is of greater 
probative value than the veteran's statements regarding the 
severity of his thoracic spine disability.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for a compensable evaluation for a 
disability of the thoracic spine prior to September 26, 2003.  

Finally, the veteran argues that a higher rating should be 
assigned for the lumbosacral spine injury and the thoracic 
spine injury, effective September 26, 2003.  The recent VA 
examination demonstrated that flexion of the lumbar spine was 
to 25 degrees.  Thus, a 40 percent evaluation is warranted 
under Diagnostic Code 5235, from September 26, 2003.  
However, there is no basis for a rating in excess of 40 
percent since there is no clinical evidence of ankylosis of 
the thoracolumbar spine.  


ORDER

A 40 percent for lumbosacral spine injury with healed 
fractures, spondylolisthesis and traumatic arthritis is 
granted, prior to September 26, 2003, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.

A compensable evaluation for thoracic spine injury with 
healed fractures, prior to September 26, 2003, is denied.

A 40 percent rating for lumbosacral spine injury with healed 
fractures, spondylolisthesis and traumatic arthritis, with 
thoracic spine injury with healed fractures is granted, from 
September 26, 2003, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



